 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

MCGREGOR W. sCoTT FE L E __
United States Attomey ‘ ~ F.#:§_`
CAMERON L. DESMOND

Assistant United States Attomey jAN 1 8 2[]‘|g
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916)' 554-2700
Facsimile: (916) 554-2900

 

Attorneys f`or Plaintiff`
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 2:18-CR-00030-JAM

 
 
  

   

§° »`\

Plaintiff`, [BR 5~!] ORDER SEALING DOCUMENTS
AS SET FORTH IN GOVERNMENT’S NOTICE

ARTURO NAPOLES,

Def`endant.

 

 

Pursuant to Local Rule 141 (b) and based upon the representation contained in the Government’s
Request to Seal, IT IS HEREBY ORDERED that the Government’s three-page sentencing motion and
Request to Seal shall be SEALED until f`urther order of` this Court. It is further ordered that access to
the sealed documents shall be limited to the Government and counsel for the parties.

l The Court has considered the factors set forth in Oregom°an Publz'shz'ng Co. v. U.S. Dz'slrict Court
for the Dz'slrz'ct ofOregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
the Government’s request, sealing the Government’s sentencing motion serves a compelling interest.
The Court f`urther finds that, in the absence of closure, the compelling interests identified by the
Government would be harmed. In light of the public filing of its request to seal, the Court further finds
that there are no additional alternatives to sealing the Govemment’s motion pursuant

/ / /

/ / /

[PRoPosED] ORDER SEALING DoCUMENTs As SET
FoRTH IN GOVERNMENT’s NoTICE

 

,_l

to U.S.S.G § 5Kl .l that would adequately protect the compelling interests identified by the

Government.

Dated: fly/37 'XD/? %%W

£§EHONORABLE OHNJ A. MENDEZ
I'I`ED STATES DISTRICT JUDGE

\OOO\]O\U'l-I>U~)l\)

NNNNNNNNN)-I)-l»-l»-l)-l»-l»-l»-l»-l»-l
OO\]O\Lh-I>U~)[\)’_‘O\OOO\]O\U`I-I>U~)N'-'O

[PRoPosED] ORDER SEALING DocUMENTs As SET
FoRTH IN GovERNMENT’s NoTlcE

 

 

 

